                 IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF KANSAS



PATRICK C. LYNN,

                               Plaintiff,

          v.                                        CASE NO. 20-3048-JTM

UNIT MANAGER HACKNEY, et al.,


                               Defendants.


                          MEMORANDUM AND ORDER

     This matter is a civil rights action filed under 42 U.S.C. § 1983.

By its order of February 10, 2020, the Court denied plaintiff leave

to proceed in forma pauperis and granted him to and including March

10, 2020, to submit the filing fee. The matter now comes before the

Court on plaintiff’s motion for order, captioned as “plaintiff’s

evidentiary    proffers   of    ongoing      actionable   admin.   remedies

obstructions & futilities, and ongoing deliberate court access

obstructions & actionable conditions of confinement” (Doc. 3), and
his “motion for orders/emergency injunctive relief from medical

denials & subjected to ongoing imminent dangers of serious physical

injuries” (Doc. 5).

     The Court has examined both motions, which appear largely

unrelated to plaintiff’s claims alleging denials of his rights to

petition the courts and government officials for redress, violations

of the First Amendment and the Kansas Open Records Act, interference

with mail, and generalized claims alleging inhumane conditions of
confinement.

     Plaintiff’s motion for order and the attached pages of grievances
detail his complaints concerning his medical diet, the handling of

his property incident to transfers between facilities and access to

showers and telephone calls. None of these materials suggests the sort

of imminent danger that plaintiff must establish to proceed in this

matter without prepayment of the statutory filing fee. See 28 U.S.C.

§ 1915(g). Nor does it appear, based upon the dates on these materials,

that plaintiff completed the administrative grievance procedure

before presenting them to the Court.1 See K.A.R. 44-15-101 (describing

three-tiered formal administrative grievance procedure for prisoners

in   state   custody).   The    exhaustion        of   available     administrative

remedies is a prerequisite to consideration of a prisoner’s claims

concerning     conditions      of     confinement.      42   U.S.C     §   1997e(a).

Accordingly,     the   Court        will   deny    plaintiff’s       motion   for   a

teleconference on these matters.

      Plaintiff’s motion for orders and emergency injunctive relief

describes a delay in seeing a physician to have a peanut allergy noted

in his medical records; he also seeks permission to have immediate

access to medications for his heart condition. Finally, he complains
of inaction to his health service request form dated February 8, 2020,

seeking a Tamiflu shot and aspirin. Again, these claims, while

potentially serious, do not suggest imminent danger and do not appear

to have been presented through the full administrative grievance

procedure.

      Because plaintiff has not established that he is in imminent

danger of serious physical injury, and because he seeks relief on

unexhausted claims that are not related to his claims in the complaint,


1 It appears that plaintiff attempted to present at least some of the grievances
through the expedited process available for emergency grievances but was directed
to proceed through normal channels. See K.A.R. 44-15-106 Emergency procedure.
the Court will deny his motions.

     IT IS, THEREFORE, BY THE COURT ORDERED plaintiff’s motion for

order (Doc. 3) and motion for orders/emergency injunctive relief (Doc.

5) are denied.

     IT IS SO ORDERED.

     DATED:This 20th day of February, 2020, at Wichita, Kansas.




                               J. THOMAS MARTEN
                               U.S. District Judge
